Citation Nr: 1120745	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-42 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder.





ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disorder ("nervous condition").

A March 2010 Report of General Information (VA Form 21-0820) indicates the Veteran is canceling his appeals, so presumably this appeal to reopen his claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.  The Board, therefore, is dismissing this appeal.  This Report of General Information, however, also indicates he is filing a claim for an increase in the rating for his gastroesophageal reflux disease (GERD).  The current rating for this service-connected disability is 10 percent.  But this other claim has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  So the Board does not have jurisdiction over this other claim and, consequently, is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

The March 2010 Report of General Information mentioned indicates the Veteran is withdrawing this appeal to reopen his claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive appeal regarding the issue at hand of whether there is new and material evidence to reopen this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010); Tomlin v. Brown, 5 Vet. App. 355 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  Here, the March 2010 Report of General Information mentioned indicates the Veteran is withdrawing this appeal to reopen his claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  The Board therefore has no jurisdiction to review this issue, and, accordingly, this claim is dismissed.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).



ORDER

The appeal regarding whether there is new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


